UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6221


ANTHONY STORY,

                 Plaintiff – Appellant,

          v.

RICHMOND CITY JAIL, Jail/Institution,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-01370-TSE-TRJ)


Submitted:   June 19, 2014                    Decided:    June 24, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Story, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Story seeks to appeal dismissing his complaint

without prejudice for failure to comply with a court order.                See

Fed. R. Civ. P. 41(b).         This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).         The order Story seeks to appeal is

neither   a   final   order    nor    an   appealable     interlocutory    or

collateral order.     See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).              Accordingly,

we dismiss the appeal for lack of jurisdiction.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                      2